CONSTANT CONTACT, INC.

Restricted Stock Unit Agreement (for Former [                    ] Employees)

Under 2011 Stock Incentive Plan

(Time-Based Vesting)

AGREEMENT made between Constant Contact, Inc., a Delaware corporation (the
“Company”), and             (“you”) as of this         day of         ,
20        , immediately after the closing of the transactions contemplated by
                    , dated as of ,             ,         20        , (the
“Effective Date”).

For valuable consideration, receipt of which is acknowledged, the Company and
you agree as follows:

1. Grant of RSUs.

Effective as of the Effective Date, and subject to the terms and conditions set
forth in this Agreement and in the Constant Contact, Inc. 2011 Stock Incentive
Plan (the “Plan”), the Company has granted you Restricted Stock Units (“RSUs”)
providing you with the right to receive              shares of common stock
(“Common Stock”), $0.01 par value per share, of the Company (the “Shares”).

2. Vesting and Forfeiture.

(a) While you remain employed by, or engaged to provide services on an
individual basis to, the Company, 40% of the RSUs will vest on the first
anniversary of the Effective Date and 60% of the RSUs will vest on the second
anniversary of the Effective Date, such that 100% of the RSUs will be fully
vested on the second anniversary of the Effective Date. The date upon which any
of the RSUs vest will be considered a “Vesting Date” for the RSUs that vest on
that date. Any fractional Shares that would otherwise vest as of a particular
date will be rounded down and carried forward to the next Vesting Date until a
whole Share can be issued.

(b) Except as set forth in the following sentence and absent any contrary
provision in the Plan or any other applicable plan or agreement, if you cease to
be employed by, or engaged to provide services on an individual basis to, the
Company for any reason or no reason, you will immediately and automatically
forfeit all rights to any of your RSUs that have Vesting Dates after the date
your employment or other service providing relationship with the Company ends.
If your employment with the Company is terminated by the Company other than for
Cause (as defined below), in each case on or prior to the second anniversary of
the Effective Date, all then unvested RSUs shall become vested in full as of the
effective date of such termination, which date shall be considered a Vesting
Date for purposes of this Agreement; provided, however, that notwithstanding
anything to the contrary in this Agreement (including Section 3 below), the
Company shall have no obligation to deliver to you (or any other person) any
Shares with respect to any RSUs that vest by operation of this Section 2(b)
unless (i) you sign and deliver to the Company a release of claims in the
standard form then used by the Company as provided by the Company (the
“Release”) and (ii) such Release becomes irrevocably effective in accordance
with its terms within 60 days after your termination of employment (or such
shorter period as the Company may specify). “Cause” means (A) your willful
misconduct, (B) your failure to perform your reasonably-assigned duties and
responsibilities to the Company if such failure has not been cured by you within
thirty (30) days after written notice to you by your direct supervisor
describing such failure in reasonable detail, (C) any breach by you of any
provision of any employment, consulting, advisory, nondisclosure,
non-competition or other similar agreement between the Company and you or any of
the Company’s written policies or procedures, including, but not limited to, the
Company’s Code of Business Conduct and Ethics and its written policies and
procedures regarding sexual harassment, computer access and insider trading if
such material breach is not cured by you within thirty (30) days after written
notice to you by your direct supervisor (except with respect to any material
breach of any nondisclosure, non-competition or non-solicitation agreement or
the Company’s insider trading policies which shall not be subject to such thirty
(30) day cure period), or (D) your conviction of, or plea of guilty or nolo
contendere to, (x) any felony or (y) with respect to your employment, any
misdemeanor that is materially injurious to the Company, in each case
(A) through (D), as determined by the Company, which determination shall be
conclusive. You shall be considered to have been discharged for Cause if the
Company determines, within 30 days after the termination of your employment,
that discharge for Cause was warranted and shall then forfeit or, for shares
already sold, promptly pay the disposition value to the Company for any portions
of the RSU that vested based on the earlier determination of a termination
without Cause.



--------------------------------------------------------------------------------

3. Issuance of Shares.

Subject to the terms and conditions of this Agreement (including any Withholding
Tax obligations), after each Vesting Date, the Company will issue to you (or
your estate, or an account at a brokerage firm designated by the Company),
within three (3) business days following such Vesting Date, one Share for each
RSU that vested on such Vesting Date. Until each applicable Vesting Date, you
will have no rights to any Shares, and until the Company delivers the Shares to
you, you will not have any rights associated with such Shares, including without
limitation voting rights, dividends or dividend equivalents.

4. Transferability.

The RSUs and Shares they represent may not be sold, assigned, transferred,
pledged, hypothecated or otherwise disposed of (whether by operation of law or
otherwise) (collectively, a “transfer”), except that this Agreement may be
transferred by the laws of descent and distribution or as otherwise permitted
under the Plan. You may only transfer the Shares that may be issued pursuant to
this Agreement following a Vesting Date that covers them.

5. Withholding Taxes.

(a) You acknowledge that you have reviewed with your own tax advisors the
federal, state, local and foreign tax consequences of this investment and the
actions contemplated by this Agreement. You affirm that you are relying solely
on such advisors and not on any statements or representations of the Company or
any of its agents.

(b) The Company’s obligation to deliver Shares to you upon or after the vesting
of the RSUs shall be subject to your satisfaction of all income tax (including
federal, state and local taxes), social insurance, payroll tax, payment on
account or other tax related withholding requirements, as determined by the
Company (“Withholding Taxes”).

(c) You acknowledge and agree that the Company has the right to deduct from
payments of any kind otherwise due to you any Withholding Taxes to be withheld
with respect to the actions contemplated by this Agreement.

(d) Without limiting the generality of the foregoing Section 5(c), except as
provided in the next sentence, the Company shall withhold a number of Shares
issuable in payment of any vested RSUs having a Fair Market Value, as of the
Vesting Date of such RSUs, equal to the Withholding Taxes with respect to such
RSUs. If the Company cannot (under applicable legal, regulatory, listing or
other requirements, or otherwise) satisfy such Withholding Taxes in such method,
the Company may satisfy such Withholding Taxes by any one or combination of the
following methods: (i) by requiring you to pay such Withholding Taxes in cash or
by check; (ii) by deducting such Withholding Taxes out of any other compensation
otherwise payable to you by the Company; and/or (iii) by allowing you to
surrender shares of Common Stock which (x) in the case of shares initially
acquired from the Company (upon exercise of a stock option or otherwise), have
been owned by you for such period (if any) as may be required to avoid a charge
to the Company’s earnings, and (y) have a Fair Market Value on the date of
surrender equal to such Withholding Taxes. The Company is hereby authorized to
take such actions as are necessary to effect the withholding of any and all such
Withholding Taxes in accordance with this Section 5(d). For purposes of this
Section 5(d), the “Fair Market Value” of a Share as of any date shall be equal
to the last reported sale price of the Common Stock on the NASDAQ Stock Market
(or any other stock exchange or over-the-counter market on which the Company’s
Common Stock is then traded) on such date.

6. Securities Laws.

Notwithstanding any other provision of the Plan or this Agreement, the Company
will not be required to issue, and you may not sell, assign, transfer or
otherwise dispose of, any shares of Common Stock received as payment of the
RSUs, unless (a) there is in effect with respect to the shares of Common Stock
received as payment of the RSUs a registration statement under the Securities
Act of 1933, as amended, and any applicable state or foreign securities laws



--------------------------------------------------------------------------------

or an exemption from such registration, and (b) there has been obtained any
other consent, approval or permit from any other regulatory body that the
Compensation Committee (the “Committee”) of the Company’s Board of Directors, in
its sole discretion, deems necessary or advisable. The Company may condition
such issuance, sale or transfer upon the receipt of any representations or
agreements from the parties involved, and the placement of any legends on
certificates representing Common Stock received as payment of the RSUs, as may
be deemed necessary or advisable by the Company to comply with such securities
law or other restrictions.

7. Provisions of the Plan.

This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to you with this Agreement. Any capitalized terms used in this
Agreement but not otherwise defined in the Agreement shall have the same meaning
as in the Plan.

8. Miscellaneous.

(a) Section 409A. This Agreement is intended to comply with the requirements of
Section 409A and shall be construed consistently therewith. In any event, the
Company makes no representation or warranty and will have no liability to you or
any other person, other than with respect to payments made by the Company in
violation of the provisions of this Agreement, if any provisions of or payments
under this Agreement are determined to constitute deferred compensation subject
to Section 409A but not to satisfy the conditions of that section.

(b) Unsecured Creditor. This Agreement shall create a contractual obligation on
the part of Company to make payment of the RSUs credited to your account at the
time provided for in this Agreement. Neither you nor any other party claiming an
interest in the RSUs or related stock hereunder shall have any interest
whatsoever in any specific assets of the Company. Your right to receive payments
hereunder shall be that of an unsecured general creditor of Company.

(c) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

(d) Waiver. Any provision for the benefit of the Company contained in this
Agreement may be waived, either generally or in any particular instance, by the
Board of Directors of the Company or the Committee.

(e) Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company and you and its and your respective heirs, executors,
administrators, legal representatives, successors and assigns, subject to the
restrictions on transfer set forth in Section 4 of this Agreement.

(f) Notice. Except as provided in Section 8(i), all notices required or
permitted hereunder shall be in writing or provided and deemed effectively given
upon personal delivery or five calendar days after deposit in the United States
Post Office, by registered or certified mail, postage prepaid, addressed to the
other party hereto at, for the Company, its primary business address (attention:
Chief Human Resources Officer / General Counsel) and, for you, at your home
address as reflected in the records of the Company, or at such other address or
addresses as either party shall designate to the other in accordance with this
Section 8(f).

(g) Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the parties, and supersede all prior agreements and
understandings, relating to the subject matter of this Agreement.

(h) Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the internal laws of the State of Delaware without regard to
any applicable conflicts of laws.

(i) Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to participation in the Plan or awards granted
under the Plan by electronic means or to request your consent to participate in
the Plan by electronic means or allow you to provide notices by electronic
means. You hereby consent to receive such documents by electronic delivery and,
if requested, you agree to participate in the Plan through an



--------------------------------------------------------------------------------

on-line or electronic system established and maintained by the Company or
another third party designated by the Company.

(j) Your Acknowledgments. You acknowledge that you: (i) have read this
Agreement; (ii) have been represented in the preparation, negotiation and
execution of this Agreement by legal counsel of your own choice or have
voluntarily declined to seek such counsel; (iii) understand the terms and
consequences of this Agreement; and (iv) are fully aware of the legal and
binding effect of this Agreement.

[Signatures on Page Following]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this grant to be executed under its
corporate seal by its duly authorized officer. This option shall take effect as
a sealed instrument.

 

CONSTANT CONTACT, INC.

By:  

 

Name:  

 

Title:  

 

Dated:



--------------------------------------------------------------------------------

PARTICIPANT’S ACCEPTANCE

By signing below (or by accepting the foregoing grant through such other means
as may be established by the Company or its third-party administrator from time
to time), I hereby accept the foregoing grant and agree to the terms and
conditions thereof and acknowledge receipt of a copy of the Plan.

 

PARTICIPANT:

 

Address:  

 

 

Dated: